United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                      ___________
                       No. 97-1189
                       ___________

In re: Burma Jean Martin,  *
                           *
         Debtor,           *
-------------------------------                   *
                           *
Burma Jean Martin,         *
                           *
         Appellant,        *
                           * Appeal from the United
States
    v.                     * District Court for the
                           * Eastern District of
Arkansas.
Brian Sanford,             *       [UNPUBLISHED]
                           *
         Defendant,        *
-------------------------------                   *
                           *
Richard Cox,               *
                           *
         Appellee.         *
                      ___________

                               Submitted:   June 16, 1997
                                       Filed:   June 19,
1997
                       ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________
PER CURIAM.

      Burma Jean Martin appeals from the district court's1 affirmance of the
bankruptcy court's2 denial of her petition to convert. After reviewing the
bankruptcy court’s findings of fact for clear error and
its legal conclusions de novo, we conclude that the
judgment was correct and that no further discussion is
warranted.           See In re Montgomery, 37 F.3d 413, 414-15
(8th Cir. 1994) (standard of review). Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                   CLERK,      U.   S.     COURT     OF    APPEALS,       EIGHTH
CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
        The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern
District of Arkansas.

                                         -2-